Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4-14-21 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0093647) in view of An et al. (US 2013/0207117).
Regarding claim 1, Kim (Fig. 3) discloses a display apparatus comprising:
a first transistor (shown in the “TFT area” on the right of Fig. 3) comprising a semiconductor layer (300), a first electrode (the right side of 510, above CH1, connected to 211) and a second electrode (520), the first electrode and the second electrode respectively electrically connected to a source area and a drain area of the semiconductor layer (211 connects to the source, and 212 connects to the drain, as discussed in [0078]), and a first gate electrode (500) and a second gate electrode (400) corresponding to a channel area (310) of the semiconductor layer and facing each other (facing each other through layer 450, as seen in Fig. 3); and
a capacitor (shown in the “capacitor area” on the left of Fig. 3) comprising a first capacitor electrode (420), a second capacitor electrode above the first capacitor electrode (the left side of 510, shown above 420 in Fig. 3), and a third capacitor electrode below the first capacitor electrode (220, shown below 420 in Fig. 3).
However, Kim fails to teach or suggest wherein the first gate electrode of the first transistor is electrically connected to one of the first electrode and the second electrode of the first transistor, or wherein the one of the first electrode and the second electrode of the first transistor is electrically connected to the third capacitor electrode.
An (Fig. 1, 3, and 9) discloses a display apparatus comprising:
a first transistor (T1) comprising a semiconductor layer (A1), a first electrode (S1) and a second electrode (D1), the first electrode and the second electrode respectively electrically connected to a source area and a drain area of the semiconductor layer (S1 connects to the source, and D1 connects to the drain, as discussed in [0069]), and a first gate electrode (G1) corresponding to a channel area (“channel region” discussed in [0070]) of the semiconductor layer; and
a capacitor (C1’) comprising a first capacitor electrode (CE1), a second capacitor electrode above the first capacitor electrode (AE, shown above CE1 in Fig. 9), and a third capacitor electrode below the first capacitor electrode (CE2, shown below CE1 in Fig. 9),
wherein the first gate electrode (G1) of the first transistor (T1) is electrically connected to one of the first electrode and the second electrode of the first transistor (when T3 is turned on, G1 will be electrically connected to the second electrode D1, see [0079]),
wherein the one of the first electrode and the second electrode of the first transistor is electrically connected to the third capacitor electrode (third capacitor electrode CE2 connects to S1 via T5, as seen in Fig. 3, see also [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim so the first gate electrode of the first transistor is electrically connected to the second electrode of the first transistor and the first electrode of the first transistor is electrically connected to the third capacitor electrode as taught by An because this allows the first transistor to act as a driving transistor (see [0069]) and the capacitor to act as a storage capacitor (see [0101]).

Regarding claim 2, Kim and An disclose a display apparatus as discussed above, and An further discloses wherein the second capacitor electrode (AE) and the third capacitor electrode (CE2) of the capacitor are electrically connected to each other (discussed in [0143], AE “is connected to capacitor electrode CE2”).
It would have been obvious to one of ordinary skill in the art to combine Kim and An for the same reasons as discussed above.

Regarding claim 3, Kim and An disclose a display apparatus as discussed above, and Kim further discloses the display apparatus comprising a pixel electrode (600), wherein the one of the first electrode and the second electrode of the first transistor and the second capacitor electrode of the capacitor are electrically connected to the pixel electrode (seen in Fig. 3, 520 connects to 600 via CH3). 

Regarding claim 6, Kim and An disclose a display apparatus as discussed above, and Kim further discloses wherein the second gate electrode (400) extends from the first capacitor electrode of the capacitor (400 is formed of the same material, and on the same layer, and electrically connected to first capacitor electrode 420, see [0083], which the examiner interprets as reading upon the claimed “extends from” recited in the claims).

Regarding claim 7, Kim and An disclose a display apparatus as discussed above, and Kim further discloses wherein the one of the first electrode and the second electrode of the first transistor extends from the second capacitor electrode of the capacitor (seen in Fig. 3, second capacitor electrode 510 extends to the right to be the first electrode connected to 211). 

Regarding claim 11, Kim and An disclose a display apparatus as discussed above, and Kim further discloses the display apparatus comprising a light-emitting device (eg. including 600, 700, and 750, seen in Fig. 5) connected to the first transistor (via 520), wherein the light-emitting device comprises:
a pixel electrode (600) connected to the one of the first electrode and the second electrode of the first transistor (600 is connected to 520 via CH3);
an opposite electrode (750) facing the pixel electrode (750 faces 600 as seen in Fig. 5); and
an emissive layer (700, called an “organic emission layer” in [0125]) between the pixel electrode and the opposite electrode (seen on the right of Fig. 5). 

Claims 13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of An and Huang (US 2016/0370621).
Regarding claim 13, Kim (Fig. 3 and 5) discloses a display apparatus comprising:
a pixel (eg. corresponding to pixel electrode 80) comprising a first transistor (shown in the “TFT area” on the right of Fig. 3) and a capacitor a capacitor (shown in the “capacitor area” on the left of Fig. 3), and a light-emitting device (eg. including 600, 700, and 750, seen in Fig. 5),
wherein the first transistor comprises a semiconductor layer (300), a first electrode (the right side of 510, above CH1, connected to 211) and a second electrode (520), the first electrode and the second electrode respectively electrically connected to a source area and a drain area of the semiconductor layer (211 connects to the source, and 212 connects to the drain, as discussed in [0078]), and a first gate electrode (500) and a second gate electrode (400) corresponding to a channel area (310) of the semiconductor layer and facing each other (facing each other through layer 450, as seen in Fig. 3).
However, Kim fails to teach or suggest any power lines, or wherein the first gate electrode of the first transistor is electrically connected to one of the first electrode and the second electrode of the first transistor.
An (Fig. 1, 3, and 9) discloses a display apparatus comprising:
a first power line (ELVDDL);
a second power line (shown as a dashed line coming from ELVSS in the bottom of Fig. 1); and
a pixel (150) comprising a first transistor (T1) and a capacitor (C1) which are electrically connected to the first power line (ELVDDL is directed connected to the top of C1, and connected to T1 via T5), and a light-emitting device (OLED) electrically connected to the second power line (OLED is connected to ELVSS on the bottom),
wherein the first transistor comprises a semiconductor layer (A1), a first electrode (S1) and a second electrode (D1), the first electrode and the second electrode respectively electrically connected to a source area and a drain area of the semiconductor layer (S1 connects to the source, and D1 connects to the drain, as discussed in [0069]), and a first gate electrode (G1) corresponding to a channel area (“channel region” discussed in [0070]) of the semiconductor layer;
wherein the first gate electrode (G1) of the first transistor (T1) is electrically connected to one of the first electrode and the second electrode of the first transistor (when T3 is turned on, G1 will be electrically connected to the second electrode D1, see [0079]),
wherein the first power line (ELVDDL) comprises a 1-1 power line extending in a first direction (the 1-1 power line is the portion of ELVDDL extending in the horizontal direction, connected to ELVDD at the top of Fig. 1) and a 1-2 power line extending in a second direction different from the first direction and electrically connected to the 1-1 power line (the 1-2 power line is the portion of ELVDDL extending in the vertical direction, connected to the 1-1 power line on the top, and connected to the pixel 150 as seen in Fig. 1),
wherein the second power line comprises a 2-1 power line extending in the first direction (similarly to above, the 2-1 power line is the portion of the power line connected to ELVSS extending in the horizontal direction) and a 2-2 power line extending in the second direction and electrically connected to the 2-1 power line (again, similarly to above, the 2-2 power line extends in the vertical direction, connected to the 2-1 power line on the bottom, and connected to the pixel on the top, as seen in the bottom of Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include power lines as taught by An because power is requires for the pixels to emit light (see [0059]).
However, Kim and An fail to teach or suggest wherein the semiconductor layer is between the first gate electrode and the second gate electrode.
Huang (Fig. 3) discloses a display apparatus comprising:
a pixel (seen in Fig. 3) comprising a first transistor (including 302, 306, 304, 308, etc.), and a light-emitting device (eg. including 311, forming the OLED as discussed in [0046]),
wherein the first transistor comprises a semiconductor layer (304), a first electrode and a second electrode (source and drain electrodes 308), the first electrode and the second electrode respectively electrically connected to a source area and a drain area of the semiconductor layer (308 are connected to the source and drain on either side of 304, as seen in Fig. 3, also discussed in [0039]), and a first gate electrode (306) and a second gate electrode (302) corresponding to a channel area (in the center of 304) of the semiconductor layer and facing each other (facing each other across layer 304, as seen in Fig. 3);
wherein the semiconductor layer is between the first gate electrode and the second gate electrode (306 is above and 302 is below semiconductor layer 304).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and An so the semiconductor layer is between the first gate electrode and the second gate electrode as taught by Huang because this allows a double gate structure to improve the capacity of the current drive of the transistor (see [0018]) without interfering with light shielding (see [0034]).

Regarding claim 15, Kim, An, and Huang disclose a display apparatus as discussed above, and An further discloses wherein the capacitor comprises a first capacitor electrode (CE1), a second capacitor electrode above the first capacitor electrode (AE, shown above CE1 in Fig. 9), and a third capacitor electrode below the first capacitor electrode (CE2, shown below CE1 in Fig. 9).
Additionally, An further discloses wherein the one of the first electrode and the second electrode of the first transistor is electrically connected to the third capacitor electrode (third capacitor electrode CE2 connects to S1 via T5, as seen in Fig. 3, see also [0072]).
It would have been obvious to one of ordinary skill in the art to combine Kim, An, and Huang for the same reasons as discussed above.

Regarding claim 17, Kim, An, and Huang disclose a display apparatus as discussed above, and An further discloses wherein the second capacitor electrode (AE) and the third capacitor electrode (CE2) of the capacitor are electrically connected to each other (discussed in [0143], AE “is connected to capacitor electrode CE2”).
It would have been obvious to one of ordinary skill in the art to combine Kim, An, and Huang for the same reasons as discussed above.

Regarding claim 18, Kim, An, and Huang disclose a display apparatus as discussed above, and An further discloses wherein the light-emitting device comprises:
a pixel electrode (EL1) connected to the one of the first electrode and the second electrode of the first transistor (EL1, on the top of OLED, is connected to D1 via T6, as seen in Fig. 3);
an opposite electrode (EL2) facing the pixel electrode (EL2 faces EL1 across from OL as seen in Fig. 9); and
an emissive layer (OL) between the pixel electrode and the opposite electrode (seen in Fig. 9), , wherein the second power line (ELVSS) is electrically connected to the opposite electrode (EL2 is connected to ELVSS as seen in Fig. 3 and discussed in [0110]).
It would have been obvious to one of ordinary skill in the art to combine Kim, An, and Huang for the same reasons as discussed above.

Regarding claim 19, Kim, An, and Huang disclose a display apparatus as discussed above, and Kim further discloses wherein the one of the first electrode and the second electrode of the first transistor and the second capacitor electrode of the capacitor are electrically connected to the pixel electrode (seen in Fig. 3, 520 connects to 600 via CH3).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and An as applied to claim 3 above, and further in view of Kwon et al. (US 2012/0097940).
Regarding claim 4, Kim and An disclose a display apparatus as discussed above, however fail to teach or suggest a connection electrode electrically connected to the one of the first electrode and the second electrode of the first transistor and to the second capacitor electrode of the capacitor, wherein the pixel electrode is electrically connected to the connection electrode.
Kwon (Fig. 2) discloses a display apparatus including a connection electrode (1701) electrically connected to the one of the first electrode and the second electrode of the first transistor (connected on the left to the drain electrode 177 of transistor 10) and to the second capacitor electrode of the capacitor (connected on the right to second capacitor electrode 178 of capacitor 80), wherein the pixel electrode (310) is electrically connected to the connection electrode (also on the right of 1701, as seen in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and An to include a connection electrode as taught by Kwon because this provides a display with an improved aperture ratio (see [0003]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and An as applied to claim 1 above, and further in view of Lee et al. (US 2015/0379923).
Regarding claim 9, Kim and An disclose a display apparatus as discussed above, however fail to teach or suggest a second transistor connected between the second gate electrode of the first transistor and a data line. 
Lee (Fig. 4 and 16) discloses a display apparatus including a second transistor (Tsw) connected between the second gate electrode of the first transistor (first transistor Tdr has a first and second gate electrodes GT1 and GT2, commonly connected to GCL) and a data line (seen in Fig. 4, TsW is between the gate of TDr and Vdata). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and An to include a second transistor connected between the second gate electrode of the first transistor and a data line as taught by Lee because this allows control of the data voltage to be supplied to the driving transistor (eg. according to a scan pulse, see [0078]).

Regarding claim 10, Kim and An disclose a display apparatus as discussed above, however fail to teach or suggest a third transistor connected between the one of the first electrode and the second electrode of the first transistor and a sensing line. 
Lee (Fig. 4) discloses a display apparatus including a third transistor (Tss) connected between the one of the first electrode and the second electrode of the first transistor (specifically, the bottom electrode of Tdr, seen in Fig. 4) and a sensing line (SSL). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and An to include a third transistor connected between the one of the first electrode and the second electrode of the first transistor and a sensing line as taught by Lee because this allows sensing of the threshold voltage of the driving transistor (see [0081]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and An as applied to claim 11 above, and further in view of Jeong et al. (US 2010/0277400).
Regarding claim 12, Kim and An disclose a display apparatus as discussed above, and An further discloses the display apparatus comprising a light-emitting device (OLED) connected to the first transistor (via T6), wherein the light-emitting device comprises:
a pixel electrode (EL1) connected to the one of the first electrode and the second electrode of the first transistor (EL1, on the top of OLED, is connected to D1 via T6, as seen in Fig. 3);
an opposite electrode (EL2) facing the pixel electrode (EL2 faces EL1 across from OL as seen in Fig. 9); and
an emissive layer (OL) between the pixel electrode and the opposite electrode (seen in Fig. 9), and
a power line (ELVSS) electrically connected to the opposite electrode (EL2 is connected to ELVSS as seen in Fig. 3 and discussed in [0110]).
However, Kim and An fail to teach or suggest wherein the power line is disposed adjacent to the first transistor. 
Jeong (Fig. 3) discloses a display apparatus wherein a power line (ELVSS) is disposed adjacent to the first transistor (ELVSS is adjacent to the transistor M1, for example seen on the bottom right of Fig. 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and An so the power line is disposed adjacent to the first transistor as taught by Jeong because this provides each pixel with supply voltages (see [0025]) so the pixels can emit light (see [0006]).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, An, and Huang as applied to claims 13 and 15 above, and further in view of Jeong.
Regarding claim 14, Kim, An, and Huang disclose a display apparatus as discussed above, however fail to teach or suggest wherein one of the 1-2 power line of the first power line and the 2-2 power line of the second power line is disposed in each of a plurality of rows, wherein the 1-2 power line and the 2-2 power line are alternately disposed in the first direction.
Jeong (Fig. 2) discloses a display apparatus including a first power line (ELVDD) comprising a 1-1 power line extending in a first direction (the 1-1 power line is the portion of ELVDD extending in the horizontal direction) and a 1-2 power line extending in a second direction different from the first direction and electrically connected to the 1-1 power line (the 1-2 power line is the portion of ELVDD extending in the vertical direction, connected to the 1-1 power line on the top, and connected to the pixel 100 as seen in Fig. 2),
a second power line (ELVSS) comprising a 2-1 power line extending in the first direction (similarly to above, the 2-1 power line is the portion of ELVSS extending in the horizontal direction) and a 2-2 power line extending in the second direction and electrically connected to the 2-1 power line (again, similarly to above, the 2-2 power line is the portion of ELVSS extending in the vertical direction, connected to the 2-1 power line on the bottom, and connected to the pixel 100 as seen in Fig. 2),
wherein one of the 1-2 power line of the first power line and the 2-2 power line of the second power line is disposed in each of a plurality of rows (for example, the 1-2 power line is disposed in each vertical row, as seen in Fig. 2), wherein the 1-2 power line and the 2-2 power line are alternately disposed in the first direction (seen in Fig. 2, the vertical portions of ELVSS and ELVDD alternate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, An, and Huang so one of the 1-2 power line of the first power line and the 2-2 power line of the second power line is disposed in each of a plurality of rows as taught by Jeong because this provides each pixel with supply voltages (see [0025]) so the pixels can emit light (see [0006]).

Regarding claim 16, Kim, An, and Huang disclose a display apparatus as discussed above, however fail to teach or suggest wherein the 1-2 power line of the first power line and the 2-2 power line of the second power line are disposed in each of a plurality of rows.
Jeong (Fig. 2) discloses a display apparatus including a first power line (ELVDD) comprising a 1-1 power line extending in a first direction (the 1-1 power line is the portion of ELVDD extending in the horizontal direction) and a 1-2 power line extending in a second direction different from the first direction and electrically connected to the 1-1 power line (the 1-2 power line is the portion of ELVDD extending in the vertical direction, connected to the 1-1 power line on the top, and connected to the pixel 100 as seen in Fig. 2),
a second power line (ELVSS) comprising a 2-1 power line extending in the first direction (similarly to above, the 2-1 power line is the portion of ELVSS extending in the horizontal direction) and a 2-2 power line extending in the second direction and electrically connected to the 2-1 power line (again, similarly to above, the 2-2 power line is the portion of ELVSS extending in the vertical direction, connected to the 2-1 power line on the bottom, and connected to the pixel 100 as seen in Fig. 2),
wherein the 1-2 power line of the first power line and the 2-2 power line of the second power line are disposed in each of a plurality of rows (both the 1-2 power lines and 2-2 power lines are disposed in each vertical row, as seen in Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, An, and Huang so the 1-2 power line of the first power line and the 2-2 power line of the second power line are disposed in each of a plurality of rows as taught by Jeong because this provides each pixel with supply voltages (see [0025]) so the pixels can emit light (see [0006]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, An, and Huang as applied to claim 18 above, and further in view of Kwon.
Regarding claim 20, Kim, An, and Huang disclose a display apparatus as discussed above, however fail to teach or suggest a connection electrode electrically connected to the one of the first electrode and the second electrode of the first transistor and to the second capacitor electrode of the capacitor, wherein the pixel electrode is electrically connected to the connection electrode.
Kwon (Fig. 2) discloses a display apparatus including a connection electrode (1701) electrically connected to the one of the first electrode and the second electrode of the first transistor (connected on the left to the drain electrode 177 of transistor 10) and to the second capacitor electrode of the capacitor (connected on the right to second capacitor electrode 178 of capacitor 80), wherein the pixel electrode (310) is electrically connected to the connection electrode (also on the right of 1701, as seen in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, An, and Huang to include a connection electrode as taught by Kwon because this provides a display with an improved aperture ratio (see [0003]).

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5, Kim and An disclose a display apparatus as discussed above, and although Kim discloses wherein an element extends from the third capacitor electrode of the capacitor (200 is formed of the same material, and on the same layer, and electrically connected to third capacitor electrode 220, see [0077]), Kim and An fail to teach specifically wherein “the first gate electrode of the first transistor” extends from the third capacitor electrode of the capacitor. 

Kwon discloses wherein a gate electrode is on the same layer, and formed in the same process as a bottom capacitive electrode (see Fig. 3, with gate electrode 133 and capacitor electrode 132 formed at the same time).

However, none of the currently cited references teaches or suggest wherein a “the first gate electrode” of a transistor with two gate electrodes extends from a “third capacitor electrode of the capacitor” when combined with each of the other currently cited limitations.

Regarding claim 8, Kim and An disclose a display apparatus as discussed above, and Kim further discloses wherein the second gate electrode (400) and the first capacitor electrode of the capacitor are disposed in the same layer (400 is on the same layer as 420, see [0083]), and
 the first electrode and the second electrode of the first transistor and the second capacitor electrode of the capacitor are disposed in a same layer (both sides of 510, and 520, are all disposed in the same layer above 450).
However, Kim and An fail to teach or suggest wherein the first gate electrode of the first transistor and the third capacitor electrode of the capacitor are disposed in a same layer.

Kwon discloses wherein a gate electrode is on the same layer as a bottom capacitive electrode (see Fig. 3, with gate electrode 133 and capacitor electrode 132 formed at the same time).

However, none of the currently cited references teaches or suggest wherein a “the first gate electrode” of a transistor with two gate electrodes is disposed in a same layer as a “third capacitor electrode of the capacitor” when combined with each of the other currently cited limitations.

Response to Arguments
Applicant’s arguments, see page 11 of the remarks, filed 4-14-21, with respect to the rejections of claims 1 and 13 under Kim and An have been fully considered and are partially persuasive.  Specifically, the applicant argues that Kim fails to teach or suggest wherein the first gate electrode of the first transistor is electrically connected to one of the first electrode and the second electrode of the first transistor.
However, the applicant then argues on page 12 of the remarks that An fails to teach or suggest the limitations, arguing that An fails to teach “the alleged one (S1) of the first electrode (S1) and the second electrode (D1) of the alleged first transistor (T1) is also electrically connected to the alleged first gate electrode (G1) of the first transistor (T1).”  The examiner respectfully disagrees.  When the SCn signal is low, transistor T3 will turn on, providing an electrical path between G1 (which is directly connected to D3) and the second electrode D1 (which is directly connected to S3) and is discussed in [0079].  Therefore, An properly teaches wherein the first gate electrode of the first transistor is electrically connected to one of the first electrode and the second electrode of the first transistor.
As this interpretation had not been previously presented, the previous rejection has been withdrawn and a new grounds of rejection is made in view of Kim and An.

Claim 13 has also been amended to include the limitation “wherein the semiconductor layer is between the first gate electrode and the second gate electrode.”  The reference of Huang has been added to teach the newly added limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691